Mollison, Judge:
This appeal for reappraisement was submitted for decision by counsel for the parties upon a stipulation reading, so far as pertinent, as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above named appeal for reappraisement consists of birch plywood exported from Finland after May 20, 1955.
IT IS FURTHER STIPULATED AND AGREED that the market values or the prices at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Finland, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less 4% and that there was no higher export value.
On the agreed facts, I find that foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis of value for the merchandise, and that the said value in each instance was the appraised value, less 4 per centum.
Judgment will issue accordingly.